DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed February 24, 2022. Claims 1-20 have been amended. Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive.
While Applicant’s amendments have overcome many of the rejections under 35 U.S.C. § 112(b), the rejections regarding claims 2-5 and 12-15 and possible interpretations in light of 35 U.S.C. § 112(f) remain. Applicant has not presented arguments specific to these rejections.
Regarding the rejection under 35 U.S.C. § 101, Applicant makes a general assertion that the receipt and output of information by a communication circuit do not constitute a mental process (page 14 of Applicant’s response). The Examiner points out that, aside from the general application of a communication circuit, the type of data recited may be gathered and analyzed by a human, as explained in the rejection. The use of the communication circuit is addressed in Step 2A – Prong 2 of the Subject Matter Eligibility test.
Applicant argues that “the above-mentioned features relating to the specific conditions and manners in which the different offers to lend the different vehicles of the different ranks are output depending on the biological information are submitted to impose a meaningful limit which does not preempt/monopolize any Mental Process to which the claims may be directed.” (Pages 14-15 of Applicant’s response) The Examiner respectfully disagrees. The biological information is merely data that is gathered and used to make a decision. The claims do not present any specific technological details as to how the biological information is gathered, for example. Biological information can be received/gathered and analyzed by a human. The data gathering by sensors recited in claims 4 and 14 is performed at a high level of generality and only presents a general link to technology.
Regarding the art rejection, Applicant submits that Polisson does not disclose that the biological information is measured immediately before an application to rent a vehicle (pages 16-17 of Applicant’s response). As seen in the rejections under 35 U.S.C. § 112(a) and (b) below, the phrase “immediately before” is not supported by Applicant’s original disclosure and is also confusing given the nature of the type of biological information gathered. In light of the rejections under 35 U.S.C. § 112, for examination purposes, the term “immediately before” will be interpreted as “anytime before.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“electronic device” in claims 2-5 and 12-15 – Paragraphs 12 and 15-16 explain that examples of electronic devices include a watch and a smartphone.
“first electronic device” in claims 2-5 and 12-15 – Paragraphs 12 and 15-16 explain that examples of electronic devices include a watch and a smartphone.
“second electronic device” in claims 2-5 and 12-15 – Paragraphs 12 and 15-16 explain that examples of electronic devices include a watch and a smartphone.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 11 have been amended to recite that the biological information is “measured immediately before the application to rent the vehicle.” The original disclosure does not explicitly pinpoint exactly when the biological information is measured, much less that it is measured “immediately before the application to rent the vehicle.” For example, while paragraph 15 of Applicant’s Specification states, “The biological information may be information measured before the driver makes a request to rent the vehicle,” this is not the same as saying that the biological information is “measured immediately before the application to rent the vehicle.” Therefore, this limitation is deemed to present new matter.
Additionally, Applicant’s original disclosure does not provide any guidance as to what the scope of “immediately before” would encompass. Further confusing is that the biological information that is “measured immediately before the application to rent the vehicle” in the independent claims is further defined in dependent claims 7 and 17 as including at least one of: 
information on sleeping time indicating actual sleeping time,
information on sleep efficiency indicating actual depth of sleep,
information indicating a proportion of a period of time in which the given user opens and closes eyes during driving,
information indicating a proportion of a period of time in which the given user yawns,
sleepiness information acquired from an amount of heat dissipated from a body during driving,
emotion information acquired from a facial expression during driving and indicating a proportion of a period of time in which the given user is feeling bad,
emotion information acquired from a voice during driving and indicating a proportion of a period of time in which the given user is feeling bad, or
physical condition information acquired from a tilt of a head during driving and
indicating a proportion of a period of time in which a physical condition becomes poorer.
If a given user is applying to rent a vehicle, the original disclosure does not provide guidance as to how the aforementioned types of biological information (many of which seem to be measured “during driving”) are “measured immediately before the application to rent the vehicle.” These limitations further raise issues regarding lack of adequate written description and they largely stem from the issue of new matter regarding use of the term “immediately before,” as explained above.
The dependent claims inherit the rejection(s) of the claim(s) from which each respectively depends.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the electronic device (as further defined in claims 2-5) is meant to invoke an interpretation under 35 U.S.C. § 112(f) since it is defined as including a first electronic device and a second electronic device in claim 2. On the surface, it would appear that the first electronic device and second electronic device are used to perform certain functions in claim 2. In dependent claim 4, however, the first electronic device is recited as including “a sensor adapted to acquire the biological information on the given user.” The Specification does not explicitly describe the metes and bounds of a sensor, so it is difficult to assess if the sensor limits the first electronic device to specific structure, thereby potentially negating the interpretation of the first electronic device and, in turn, the electronic device under 35 U.S.C. § 112(f) in claim 2.
It is unclear if the electronic device (as further defined in claims 12-15) is meant to invoke an interpretation under 35 U.S.C. § 112(f) since it is defined as including a first electronic device and a second electronic device in claim 12. On the surface, it would appear that the first electronic device and second electronic device are used to perform certain functions in claim 12. In dependent claim 14, however, the first electronic device is recited as including “a sensor adapted to acquire biological information on the given user.” The Specification does not explicitly describe the metes and bounds of a sensor, so it is difficult to assess if the sensor limits the first electronic device to specific structure, thereby potentially negating the interpretation of the first electronic device and, in turn, the electronic device under 35 U.S.C. § 112(f) in claim 12.
Independent claims 1 and 11 have been amended to recite that the biological information is “measured immediately before the application to rent the vehicle.” It is not clear what the metes and bounds of “immediately before” encompass. For example, what time period qualifies as being “immediately before the application to rent the vehicle”? Further confusing is that the biological information that is “measured immediately before the application to rent the vehicle” in the independent claims is further defined in dependent claims 7 and 17 as including at least one of: 
information on sleeping time indicating actual sleeping time,
information on sleep efficiency indicating actual depth of sleep,
information indicating a proportion of a period of time in which the given user opens and closes eyes during driving,
information indicating a proportion of a period of time in which the given user yawns,
sleepiness information acquired from an amount of heat dissipated from a body during driving,
emotion information acquired from a facial expression during driving and indicating a proportion of a period of time in which the given user is feeling bad,
emotion information acquired from a voice during driving and indicating a proportion of a period of time in which the given user is feeling bad, or
physical condition information acquired from a tilt of a head during driving and
indicating a proportion of a period of time in which a physical condition becomes poorer.
If a given user is applying to rent a vehicle, it is not clear how the aforementioned types of biological information (many of which seem to be measured “during driving”) are “measured immediately before the application to rent the vehicle.” For example, why would someone drive a vehicle for the recited biological information to be measured immediately before applying to rent a vehicle?
The dependent claims inherit the rejection(s) of the claim(s) from which each respectively depends. For examination purposes, the term “immediately before” will be interpreted as “anytime before.”
Appropriate correction is required.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “a vehicle lending control device and a vehicle lending control method for managing a plurality of vehicles available for rent” (Spec: ¶ 1) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-10), Process (claims 11-20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite receiving information indicating application to rent a vehicle by a given user and biological information on the given user; when the biological information on the given user meets a first condition, outputting information to offer to lend a vehicle of the first rank; when the biological information on the given user meets a second condition different from the first condition, outputting information to offer to lend a vehicle of the second rank; and details thereof.  These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). Gathering information and making a decision based on that information (as claimed) can be performed in the human mind and/or with the use of pen and paper, thereby exemplifying mental processes. The vehicle lending operations are sales operations associated with commercial activities among humans and they evaluate human behavior, thereby exemplifying the organization or human activity. The dependent claims cumulatively present additional details related to the type of data gathered, the offer decision, and the collection of biological information, which speak to details of the aforementioned abstract ideas. The use of the additional elements (such as the use of electronic device and a sensor) is addressed in Step 2A – Prong 2 below. 
2A – Prong 2: Integrated into a Practical Application?
No – All claims include a communication circuit, an electronic device, a memory, and a database. Claims 2-5 and 12-15 further include a first electronic device and a second electronic device. Claims 4 and 14 further include a sensor, which are part of the electronic device, but are not described in specific detail in the Specification. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 12-16, 20, 26, 30). 
The claims also generally receive, store, and/or output data, which are examples of insignificant extra-solution activity. For example, information to offer to lend a vehicle is recited in claims 1 and 11. Additionally, the database is adapted to store information in claims 9 and 19. 
Data gathering by sensors (such as seen in claims 4 and 14) is performed at a high level of generality and only presents a general link to technology.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	


	In light of the rejections under 35 U.S.C. § 112 raised above, for examination purposes, the term “immediately before” will be interpreted as “anytime before.”	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Polisson et al. (US 2018/0050698).
[Claim 1]	Polisson discloses a vehicle lending control device comprising:
a communication circuit adapted to communicate with an electronic device (¶¶ 20, 22, 91); and
a memory that includes a database, the database associating a first rank and a second rank with conditions related to biological information for the first rank and the second rank, the first rank being related to at least one first vehicle, the second rank being related to at least one second vehicle, the second rank being lower than the first rank (¶¶ 44, 66, 80-91 – Risk options and a corresponding rental rate are based on a combination of a driver’s driving history, including a past detected loss of consciousness or loss of attention, i.e., biological information of the driver/user (¶¶ 44, 66, 88), in combination with the types of features that could mitigate risks on available rental vehicles. A final rental rate along with “information regarding how the factors would change if renting a vehicle having different autonomous and safety features than those of the requested vehicle” are provided to the driver (¶ 91). The various categories of vehicle options and corresponding risk levels are examples of different “ranks” of vehicles. A “lower” rank may refer to the relative associated insurance cost and/or risk and/or desirability of a particular insurance-vehicle combination; ¶¶ 20-21, 40, 46, 75-76, 82 – The driver experience parameters and driver’s history may be stored in a data store. Memory may be used for storage), and;
	when the communication circuit receives, from the electronic device, information indicating an application to rent a vehicle by a given user and biological information on the given user, with the biological information being measured immediately before the application to rent the vehicle, the communication circuit refers to the database (¶¶ 9, 44-45, 81, 85 – As seen in ¶ 81, a driver may request rental of a vehicle through a mobile phone application and this request may include an additional request to retrieve driver experience parameters associated with the driver from a data store; ¶¶ 44, 66, 80-91 – Risk options and a corresponding rental rate are based on a combination of a driver’s driving history, including a past detected loss of consciousness or loss of attention, i.e., biological information of the driver/user (¶¶ 44, 66, 88), in combination with the types of features that could mitigate risks on available rental vehicles. A final rental rate along with “information regarding how the factors would change if renting a vehicle having different autonomous and safety features than those of the requested vehicle” are provided to the driver (¶ 91). The various categories of vehicle options and corresponding risk levels are examples of different “ranks” of vehicles. A “lower” rank may refer to the relative associated insurance cost and/or risk and/or desirability of a particular insurance-vehicle combination; ¶¶ 20-21, 40, 46, 75-76, 82 – The driver experience parameters and driver’s history may be stored in a data store. Memory may be used for storage; ¶¶ 20-22, 26, 32, 35, 37, 39-40, 43, 45, 64, 91 – A communication network, sensors, and devices facilitate the transmission of information related to driver activity and an offered rental rate; NOTE: In light of the rejections under 35 U.S.C. § 112 raised above, for examination purposes, the term “immediately before” has been interpreted as “anytime before.”), and;
		when the biological information on the given user meets a first condition, the communication circuit outputs information to offer to lend a first vehicle from among the at least one first vehicle related to the first rank (¶¶ 9, 44-45, 81, 85 – As seen in ¶ 81, a driver may request rental of a vehicle through a mobile phone application and this request may include an additional request to retrieve driver experience parameters associated with the driver from a data store. Additionally, the cumulative set of communication system elements as a whole (e.g., as seen in Fig. 3) could be seen as an “electronic device”; ¶¶ 44, 66, 80-91 – Risk options and a corresponding rental rate are based on a combination of a driver’s driving history, including a past detected loss of consciousness or loss of attention, i.e., biological information of the driver/user (¶¶ 44, 66, 88), in combination with the types of features that could mitigate risks on available rental vehicles. A final rental rate along with “information regarding how the factors would change if renting a vehicle having different autonomous and safety features than those of the requested vehicle” are provided to the driver (¶ 91). The various categories of vehicle options and corresponding risk levels are examples of different “ranks” of vehicles), and 
		when the biological information on the given user meets a second condition different from the first condition, the communication circuit outputs information to offer to lend a second vehicle from among the at least one second vehicle related to the second rank (¶¶ 9, 44-45, 81, 85 – As seen in ¶ 81, a driver may request rental of a vehicle through a mobile phone application and this request may include an additional request to retrieve driver experience parameters associated with the driver from a data store; ¶¶ 44, 66, 80-91 – Risk options and a corresponding rental rate are based on a combination of a driver’s driving history, including a past detected loss of consciousness or loss of attention, i.e., biological information of the driver/user (¶¶ 44, 66, 88), in combination with the types of features that could mitigate risks on available rental vehicles. A final rental rate along with “information regarding how the factors would change if renting a vehicle having different autonomous and safety features than those of the requested vehicle” are provided to the driver (¶ 91). The various categories of vehicle options and corresponding risk levels are examples of different “ranks” of vehicles).
[Claim 2]	Polisson discloses wherein the electronic device includes at least a first electronic device and a second electronic device (¶¶ 9, 44-45, 81, 85 – As seen in ¶ 81, a driver may request rental of a vehicle through a mobile phone application and this request may include an additional request to retrieve driver experience parameters associated with the driver from a data store. Additionally, the cumulative set of communication system elements as a whole (e.g., as seen in Fig. 3) could be seen as an “electronic device”),
	the first electronic device acquires the biological information on the given user (¶¶ 9, 44-45, 81, 85 – As seen in ¶ 81, a driver may request rental of a vehicle through a mobile phone application and this request may include an additional request to retrieve driver experience parameters associated with the driver from a data store. Additionally, the cumulative set of communication system elements as a whole (e.g., as seen in Fig. 3) could be seen as an “electronic device.” Much of the user’s original biological information may be obtained through sensors in a vehicle and the user may indicate through the user’s mobile application that such information should be accessed for subsequent vehicle rentals),
	the second electronic device includes a user operation interface (¶¶ 9, 44-45, 81, 85 – As seen in ¶ 81, a driver may request rental of a vehicle through a mobile phone application and this request may include an additional request to retrieve driver experience parameters associated with the driver from a data store. Additionally, the cumulative set of communication system elements as a whole (e.g., as seen in Fig. 3) could be seen as an “electronic device.” Much of the user’s original biological information may be obtained through sensors in a vehicle and the user may indicate through the user’s mobile application that such information should be accessed for subsequent vehicle rentals), and
	the user operation interface of the second electronic device is adapted to receive the application to rent the vehicle from the given user (¶¶ 9, 44-45, 81, 85 – As seen in ¶ 81, a driver may request rental of a vehicle through a mobile phone application and this request may include an additional request to retrieve driver experience parameters associated with the driver from a data store. Additionally, the cumulative set of communication system elements as a whole (e.g., as seen in Fig. 3) could be seen as an “electronic device.” Much of the user’s original biological information may be obtained through sensors in a vehicle and the user may indicate through the user’s mobile application that such information should be accessed for subsequent vehicle rentals).
[Claim 3]	Polisson discloses wherein the biological information on the given user, which is acquired by the first electronic device, is received by the communication circuit of the vehicle lending control device via the second electronic device (¶¶ 9, 44-45, 81, 85 – As seen in ¶ 81, a driver may request rental of a vehicle through a mobile phone application and this request may include an additional request to retrieve driver experience parameters associated with the driver from a data store. Additionally, the cumulative set of communication system elements as a whole (e.g., as seen in Fig. 3) could be seen as an “electronic device.” Much of the user’s original biological information may be obtained through sensors in a vehicle and the user may indicate through the user’s mobile application that such information should be accessed for subsequent vehicle rentals).
[Claim 4]	Polisson discloses wherein the first electronic device includes a sensor adapted to acquire the biological information on the given user (¶¶ 9, 44-45, 81, 85 – As seen in ¶ 81, a driver may request rental of a vehicle through a mobile phone application and this request may include an additional request to retrieve driver experience parameters associated with the driver from a data store. Additionally, the cumulative set of communication system elements as a whole (e.g., as seen in Fig. 3) could be seen as an “electronic device.” Much of the user’s original biological information may be obtained through sensors in a vehicle and the user may indicate through the user’s mobile application that such information should be accessed for subsequent vehicle rentals).
[Claim 5]	Polisson discloses wherein the information to offer to lend the first vehicle related to the first rank and the information to offer to lend the second vehicle related to the second rank are output by the communication circuit to the second electronic device (¶¶ 9, 44-45, 81, 85 – As seen in ¶ 81, a driver may request rental of a vehicle through a mobile phone application and this request may include an additional request to retrieve driver experience parameters associated with the driver from a data store; ¶¶ 44, 66, 80-91 – Risk options and a corresponding rental rate are based on a combination of a driver’s driving history, including a past detected loss of consciousness or loss of attention, i.e., biological information of the driver/user (¶¶ 44, 66, 88), in combination with the types of features that could mitigate risks on available rental vehicles. A final rental rate along with “information regarding how the factors would change if renting a vehicle having different autonomous and safety features than those of the requested vehicle” are provided to the driver (¶ 91). The various categories of vehicle options and corresponding risk levels are examples of different “ranks” of vehicles).
[Claim 6] 	Polisson discloses wherein the communication circuit receives the information indicating the application to rent the vehicle by the given user before the biological information on the given user (¶¶ 9, 44-45, 81, 85 – As seen in ¶ 81, a driver may request rental of a vehicle through a mobile phone application and this request may include an additional request to retrieve driver experience parameters associated with the driver from a data store).
[Claim 7] 	Polisson discloses wherein the biological information includes at least one of
	information on sleeping time indicating actual sleeping time (¶¶ 44-45 – A period of a driver being asleep or losing consciousness is interpreted as a general time that the driver is actually sleeping),
	information on sleep efficiency indicating actual depth of sleep,
	information indicating a proportion of a period of time in which the given user opens and closes the eyes during driving,
	information indicating a proportion of a period of time in which the given user yawns,
	sleepiness information acquired from an amount of heat dissipated from the body during driving,
	emotion information acquired from a facial expression during driving and indicating a proportion of a period of time in which the given driver is feeling bad,
	emotion information acquired from a voice during driving and indicating a proportion of a period of time in which the given user is feeling bad, or
	physical condition information acquired from a tilt of a head during driving and indicating a proportion of a period of time in which a physical condition becomes poorer.
[Claim 8]	Polisson discloses wherein the communication circuit outputs, based on driving information produced in a case the given user uses a third vehicle different from the first vehicle and the second vehicle, the information to offer to lend the first vehicle related to the first rank or the information to offer to lend the second vehicle related to the second rank (¶¶ 44, 66, 80-91 – Risk options and a corresponding rental rate are based on a combination of a driver’s driving history, including a past detected loss of consciousness or loss of attention, i.e., biological information of the driver/user (¶¶ 44, 66, 88), in combination with the types of features that could mitigate risks on available rental vehicles. A final rental rate along with “information regarding how the factors would change if renting a vehicle having different autonomous and safety features than those of the requested vehicle” are provided to the driver (¶ 91). The various categories of vehicle options and corresponding risk levels are examples of different “ranks” of vehicles. A “lower” rank may refer to the relative associated insurance cost and/or risk and/or desirability of a particular insurance-vehicle combination; ¶¶ 72-79 – A driver’s experience using a particular type of vehicle, including certain vehicle features, is taken into account in the process of assessing risk; ¶¶ 72-82 -- The permutations of vehicles based on autonomous and non-autonomous vehicle capabilities as well as other vehicle features amount to three or more vehicle options. Additionally, as seen in ¶¶ 72 and 76, it may be acknowledged that the driver is familiar with “previous vehicles” that are different from current vehicle options, thereby implying analysis of a third vehicle when determining the given driver’s familiarity with other vehicles).
[Claim 9]	Polisson discloses wherein the database is adapted to store at least the first rank, the second rank, and the biological information on the given user (¶¶ 9, 44-45, 81, 85 – As seen in ¶ 81, a driver may request rental of a vehicle through a mobile phone application and this request may include an additional request to retrieve driver experience parameters associated with the driver from a data store; ¶¶ 44, 66, 80-91 – Risk options and a corresponding rental rate are based on a combination of a driver’s driving history, including a past detected loss of consciousness or loss of attention, i.e., biological information of the driver/user (¶¶ 44, 66, 88), in combination with the types of features that could mitigate risks on available rental vehicles. In other words, the stored driver experience parameters are understood to include the biological information on the given user (among other types of data); ¶¶ 74-78, 81-82 – Features related to cars of varying ranks and/or risks are stored in a data store, i.e., a database; It is noted that, even if Polisson were seen as not disclosing any of the specifically recited data being stored in Polisson’s data store, such differences are only found in the non-functional descriptive material and are not functionally involved in any manipulative steps of the invention nor do they alter any recited structural elements; therefore, such differences do not effectively serve to patentably distinguish the claimed invention over the prior art.  Any manipulative steps of the invention would be performed the same regardless of the specific data.  Further, any structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability as the claimed invention fails to present a new and unobvious functional relationship between the descriptive material and the substrate, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Another indication of the existence of non-functional descriptive material is that the content of the material is merely “directed towards conveying a message or meaning to a human reader independent of the supporting product.”  Please see MPEP § 2111.05(I)(B)).
[Claim 10]	Polisson discloses a control circuit, wherein
when the communication circuit receives, from the electronic device, the information indicating the application to rent the vehicle by the given user and the biological information on the given user, and when the biological information on the given user meets the first condition, the control circuit causes the communication circuit to output the information to offer to lend the first vehicle related to the first rank (¶¶ 44, 66, 80-91 – Risk options and a corresponding rental rate are based on a combination of a driver’s driving history, including a past detected loss of consciousness or loss of attention, i.e., biological information of the driver/user (¶¶ 44, 66, 88), in combination with the types of features that could mitigate risks on available rental vehicles. A final rental rate along with “information regarding how the factors would change if renting a vehicle having different autonomous and safety features than those of the requested vehicle” are provided to the driver (¶ 91). The various categories of vehicle options and corresponding risk levels are examples of different “ranks” of vehicles), and
	when the communication circuit receives, from the electronic device, the information indicating the application to rent the vehicle by the given user and the biological information on the given user, and when the biological information on the given user meets the second condition, the control circuit causes the communication circuit to output the information to offer to lend the second vehicle related to the second rank (¶¶ 44, 66, 80-91 – Risk options and a corresponding rental rate are based on a combination of a driver’s driving history, including a past detected loss of consciousness or loss of attention, i.e., biological information of the driver/user (¶¶ 44, 66, 88), in combination with the types of features that could mitigate risks on available rental vehicles. A final rental rate along with “information regarding how the factors would change if renting a vehicle having different autonomous and safety features than those of the requested vehicle” are provided to the driver (¶ 91). The various categories of vehicle options and corresponding risk levels are examples of different “ranks” of vehicles).
[Claims 11-20]	Claims 11-20 recite limitations already addressed by the rejections of claims 1-10 above; therefore, the same rejections apply.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683